DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/30/2021 have been fully considered and are persuasive. Applicant’s amendments to the claims have overcome every objections to the claim and the 35 USC 103 rejections previously set forth in the final office action mailed 03/01/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. David Crockett, on 07/29/21.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1: in line 3, “in particular bifurcation aneurysms (A),” has been deleted from the claim.
Claim 1: in line 4, “implanted” has been replaced with --implantable--. 
Claim 1: in line 9, “in expanded state” has been replaced with --in the expanded state--.
Claim 1: in line 10, line 12, line 13, line 18, line 19, and line 21, “fixing section” has been replaced with --proximal fixing section--.
Claim 1: in line 11, “the aneurysm” has been replaced with --an aneurysm--.
Claim 8: in line 3, “in expanded state” has been replaced with --in the expanded state--.
Claim 9: in line 2, “in expanded state” has been replaced with --in the expanded state--.
Claim 9: in line 4, “the longitudinal axis” has been replaced with --a longitudinal axis--.
Claim 9: in line 5, “for struts, loops, or arches” has been replaced with --for the struts, loops, or arches--.
Claim 9: in line 6, “for struts, loops, or arches” has been replaced with --for the struts, loops, or arches--.
Claim 11: in line 3, “in expanded state” has been replaced with --in the expanded state--.
Claim 12: in lines 3-4, “said separation elements” has been replaced with --said one or several separation elements--.
Claim 13: in line 2, “the separation elements” has been replaced with --the one or several separation elements--.
Claim 14: in line 2, “wherein separation elements” has been replaced with --wherein the one or several separation elements--.
Claim 15: in line 2, “wherein separation elements” has been replaced with --wherein the one or several separation elements--.

Reason for Allowance
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts fail to disclose, teach, or suggest the implant to be used for the occlusion of aneurysms in blood vessels in the region of vascular as claimed including an implant being in an expanded state in which it is implanted in the blood vessel and in a contracted state in which it is movable through the blood vessel, wherein the implant having a proximal fixing section, a distal section, a transition section located between the fixing section and the distal section, wherein the fixing section is detachably connected to a delivery wire via a first detachment point, wherein the transition section is provided with a single second detachment point, wherein the fixing section of the implant is composed of interconnected or intersecting webs or wires; and originating from the fixing section or distal section the webs or wires run together and converge centrally in the transition section and are fixed to the single .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Morsi et al., 20160051263, Fig. 2, discloses a self-expandable implant having a detachable distal portion detaching by a dechable point 122 from a detachable wire 114. However Morsi does not disclose any other features such as a fixing section, a transition section, a first detachable point as claimed.
-	Gerberding et al., US20130268046A1, Fig. 2E, discloses an implantable device having a detachable distal portion. However Gerberding does not disclose any other features such as a fixing section, a transition section, a first detachable point as claimed.
-	Anh Cam et al., US20120143317A1, Fig. 5A, discloses a device 50 having a distal section, a fixing section and transition section, but Anh Cam are lacking of the detachment points as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771